Exhibit 10.1

 

CYMER, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made effective as of
                                         by and between Cymer, Inc., a Nevada
corporation (the “Company”), and                                         
(“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

 

WHEREAS, the Company recognizes that competent and experienced individuals are
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

 

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks;

 

WHEREAS, the statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous or conflicting, and
therefore fail to provide such directors and officers with adequate or reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed or information regarding
the proper course of action to take in performing their duties in good faith for
the Company;

 

WHEREAS, the Nevada Revised Statutes (the “NRS”), empowers the Company to
indemnify its officers, directors, employees and agents and indemnify persons
who serve or served, at the request of the Company, as the directors, officers,
employees or agents of another corporation, partnership, joint venture, trust or
other enterprise and the NRS further provides that the Company’s articles of
incorporation (the “Articles”) or bylaws (the “Bylaws”) or an agreement may
provide that the expenses of officers and directors incurred in defending a
civil or criminal action, suit or proceeding must be paid by the Company as such
expenses are incurred and in advance;

 

WHEREAS, the NRS expressly provides that the indemnification authorized by the
NRS and the advancement of expenses authorized under the NRS do not exclude any
other rights to which those seeking indemnification or advancement pursuant
thereto may be entitled under the Articles or Bylaws or pursuant to any
agreement, vote of stockholders or disinterested directors or otherwise;

 

WHEREAS, the Articles and Bylaws allow the Company to indemnify its directors,
officers, agents and employees to the maximum extent permitted under Nevada law;
and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Certain Definitions.

 

(a)           “Change in Control” shall mean, and shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing more
than 20% of the total voting power represented by the Company’s then outstanding
Voting Securities; provided, however, that any change in ownership of the
Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of capital stock of the Company, and any
decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company; (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company (the “Board”) and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

(b)           “Claim” shall mean any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other.

 

(c)           References to the “Company” shall include, in addition to Cymer,
Inc., any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which Cymer, Inc. (or any of its wholly
owned subsidiaries) has been or becomes a party which, if its separate existence
had continued, would have had power and

 

2

--------------------------------------------------------------------------------


 

authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(d)           “Expenses” shall be broadly construed and shall mean any and all
direct and indirect costs and expenses (including, without limitation,
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, to be a witness in or to
participate in, any action, suit, proceeding, alternative dispute resolution
mechanism, hearing, inquiry or investigation), judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of any Claim
regarding any Indemnifiable Event and any federal, state, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.

 

(e)           “Expense Advance” shall mean an advance payment of Expenses to
Indemnitee pursuant to Section 3(a) hereof.

 

(f)            “Indemnifiable Event” shall mean any event or occurrence related
to the fact that Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or any subsidiary of the Company, or any predecessor
of the Company or subsidiary, or is or was serving at the request of the Company
or a predecessor of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity.

 

(g)           “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 2(c) hereof,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

 

(h)           References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries.

 

(i)            “Reviewing Party” shall mean (i) the Board by majority vote of a
quorum consisting of directors who were not parties to the particular Claim for
which Indemnitee is seeking indemnification, or (ii) if the Board by a majority
vote of a quorum consisting of directors who were not parties to the particular
Claim for which Indemnitee is seeking

 

3

--------------------------------------------------------------------------------


 

indemnification so orders, Independent Legal Counsel, or (iii) the Company’s
stockholders by a majority vote at a meeting duly called by the Board by a
majority vote of a quorum consisting of directors who were not parties to the
particular Claim for which Indemnitee is seeking indemnification at which
meeting of stockholders a quorum is present with the shares owned by Indemnitee
not being entitled to vote thereon. If a quorum of the Board consisting of
directors who were not parties to the particular Claim for which Indemnitee is
seeking indemnification cannot be found, then “Reviewing Party” shall mean
Independent Legal Counsel. If there has been a Change in Control (other than a
Change in Control which has been approved by a majority of the Board who were
directors immediately prior to such Change in Control), the designation of the
Reviewing Party shall be subject to Section 2(d) hereof.

 

(j)            “Voting Securities” shall mean any securities of the Company that
have the right to vote generally in the election of directors.

 

2.             Indemnification.

 

(a)           Nonexclusive Indemnity.  The Company shall indemnify Indemnitee to
the fullest extent permitted by Nevada law and the Articles and Bylaws in effect
on the date hereof, and as Nevada law, the Articles and Bylaws may from time to
time be amended (but, in the case of any such amendment, only to the extent such
amendment permits the Company to provide broader indemnification rights than
Nevada law and the Articles and Bylaws permitted the Company to provide before
such amendment). Such indemnification shall include, without limitation, the
following:

 

(i)            Indemnity Involving Third Party Claims.  The Company shall
indemnify Indemnitee if Indemnitee is a party to or is threatened to be made a
party to or is otherwise involved in any Claim (other than a Claim by or in the
name of the Company to procure a judgment in its favor) by reason of an
Indemnifiable Event, against all Expenses incurred by Indemnitee in connection
with the investigation, defense, settlement or appeal of such Claim, if he or
she either (i) is not liable pursuant to NRS 78.138 or (ii) acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interest of the Company and, in the case of a criminal Claim, had no
reasonable cause to believe that his or her conduct was unlawful. The
termination of any such Claim by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, does not, of
itself, create a presumption that Indemnitee is liable pursuant to NRS 78.138 or
did not act in good faith or in a manner which he or she reasonably believed to
be in or not opposed to the best interest of the Company or, with respect to any
criminal Claim, that such person had reasonable cause to believe that his or her
conduct was unlawful. Such payment of Expenses shall be made by the Company as
soon as practicable but in any event no later than 30 business days after
written demand by Indemnitee therefor is presented to the Company (or, if demand
is made pursuant to Section 3(a) hereof, then no later than the date set forth
in such section).

 

(ii)           Indemnity in Derivative Actions.  The Company shall indemnify
Indemnitee if Indemnitee is a party to or is threatened to be made a party to or
is otherwise involved in any Claim by or in the name of the Company to procure a

 

4

--------------------------------------------------------------------------------


 

judgment in its favor by reason of an Indemnifiable Event, against all Expenses,
but only if Indemnitee is not liable pursuant to NRS 78.138 and acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interest of the Company, except that no indemnification under this
Section 2(a)(ii) shall be made for any claim, issue or matter to which the
Indemnitee has been adjudged by a court of competent jurisdiction, after the
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that any court
in which such Claim is brought or other court of competent jurisdiction
determines upon application that, in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such amounts as
the court shall deem proper. Such payment of Expenses shall be made by the
Company as soon as practicable but in any event no later than 30 business days
after written demand by Indemnitee therefor is presented to the Company (or, if
demand is made pursuant to Section 3(a) hereof, then no later than the date set
forth in such section).

 

(b)           Reviewing Party; Undertaking to Repay.  Notwithstanding the
foregoing, (i) the obligations of the Company under Section 2(a) hereof shall be
subject to the condition that, unless ordered by a court or advanced pursuant to
Section 3(a) hereof, the Reviewing Party shall have determined that
indemnification is proper under the circumstances, and (ii) the obligation of
the Company to make an Expense Advance pursuant to Section 3(a) hereof shall be
conditioned upon receipt by the Company of an undertaking by or on behalf of
Indemnitee to repay the amount advanced if it is ultimately determined by a
court of competent jurisdiction (in a final judicial determination as to which
all rights of appeal have been exhausted or lapsed) that Indemnitee is not
entitled to be indemnified by the Company. Indemnitee’s obligation to reimburse
the Company for any Expense Advance shall be unsecured and no interest shall be
charged thereon. If either (1) there has not been a Change in Control or
(2) there has been a Change in Control which was approved by a majority of the
Board who were directors immediately prior to such Change in Control, the
Reviewing Party shall be chosen as set forth in Section 1(i) hereof. If there
has been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Absent such
litigation, any determination by the Reviewing Party shall be conclusive and
binding on the Company and Indemnitee.

 

(c)           Independent Legal Counsel.  With respect to all matters arising
concerning the rights of Indemnitee to payments of Expenses and Expense Advances
under this Agreement or any other agreement or under the Articles or Bylaws (as
now or hereafter in effect), Independent Legal Counsel, if called for under this
Agreement, shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld). Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent Indemnitee would be permitted to be indemnified under applicable
law and the Company agrees to abide by such opinion. The Company agrees to pay
the reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and

 

5

--------------------------------------------------------------------------------


 

damages arising out of or relating to this Agreement or its engagement pursuant
hereto. Notwithstanding any other provision of this Agreement, the Company shall
not be required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the Company otherwise determines or (ii) any Indemnitee
shall provide a written statement setting forth in detail a reasonable objection
to such Independent Legal Counsel representing other Indemnitees.

 

(d)           Change in Control.  The Company agrees that if there is a Change
in Control (other than a Change in Control which was approved by a majority of
the Board who were directors immediately prior to such Change in Control), then,
if desired by Indemnitee, Indemnitee shall have the right to choose Independent
Legal Counsel to be the Reviewing Party as provided for in Section 2(c) hereof.

 

(e)           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement other than Section 9 hereof, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
Claim regarding any Indemnifiable Event, Indemnitee shall be indemnified against
all Expenses incurred by Indemnitee in connection therewith.

 

3.                                      Expenses; Indemnification Procedure.

 

(a)           Advancement of Expenses.  The Company shall advance all Expenses
incurred by Indemnitee. The advances to be made hereunder shall be paid by the
Company to Indemnitee as soon as practicable but in any event no later than 20
business days after written demand by Indemnitee therefor to the Company.

 

(b)           Notice; Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement. Notice to the Company shall be directed to the Chief
Executive Officer of the Company at the address or facsimile number shown on the
signature page of this Agreement (or such other address or facsimile number as
the Company shall designate in writing to Indemnitee). In addition, Indemnitee
shall give the Company such information and cooperation as the Company may
reasonably require and as shall be within Indemnitee’s power.

 

(c)           No Presumptions; Burden of Proof.  For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
meet any particular standard of conduct or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under

 

6

--------------------------------------------------------------------------------


 

applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.

 

(d)           Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 3(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

 

(e)           Selection of Counsel.  In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company, if appropriate, shall
be entitled to assume the defense of such Claim with counsel approved by
Indemnitee (such approval not to be unreasonably withheld or delayed) upon the
delivery to Indemnitee of written notice of the Company’s election so to do.
After (i) delivery of such notice, (ii) approval of such counsel by Indemnitee
and (iii) the retention of such counsel by the Company, the Company will
thereafter not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Claim;
provided, that (1) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Claim at Indemnitee’s expense and (2) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Claim, then the fees and expenses of Indemnitee’s separate counsel
shall be at the expense of the Company.

 

4.             Additional Covenants.

 

(a)           Scope.  The Company hereby agrees to indemnify Indemnitee to the
fullest extent permitted by Nevada law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, by the Articles or Bylaws (as now or hereafter in effect) or by the
NRS. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Nevada corporation
to indemnify a member of its board of directors or an officer, employee, agent
or fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in any applicable law, statute or rule which narrows the right of a
Nevada corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 9(a) hereof.

 

(b)           Nonexclusivity.  The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Articles or Bylaws (as now or hereafter in effect), any other agreement, any
vote of stockholders or disinterested

 

7

--------------------------------------------------------------------------------


 

directors, the NRS or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though Indemnitee may have ceased
to serve in such capacity.

 

5.             No Duplication of Payments.  The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, provision of the Articles, Bylaws (as now
or hereafter in effect) or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

6.             Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses incurred in connection with any Claim, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for that portion of such Expenses to which Indemnitee is entitled.

 

7.             Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

 

8.             Liability Insurance.  To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, if Indemnitee is a director of the
Company; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer of the Company; or of the Company’s key employees,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary of the Company.

 

9.             Exceptions.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated pursuant to the terms of this
Agreement:

 

(a)           Excluded Action or Omissions.  To indemnify Indemnitee for acts,
omissions or transactions from which Indemnitee may not be relieved of liability
under applicable law.

 

(b)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to Claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to actions or
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other agreement or insurance policy or under the Articles
or Bylaws (as now or hereafter in effect) relating to Claims for Indemnifiable
Events, (ii) in specific cases if the Board has approved the initiation or
bringing of such Claim, or (iii) as otherwise required under the NRS, regardless
of whether Indemnitee ultimately is

 

8

--------------------------------------------------------------------------------


 

determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

 

(c)           Lack of Good Faith.  To indemnify Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous.

 

(d)           Violation of Law; Claims Under Section 16(b), Etc.  To indemnify
Indemnitee on account of any Claim with respect to (i) remuneration paid to
Indemnitee if it is determined by final judgment or other final adjudication
that such remuneration was in violation of law, (ii) which final judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
and sale by Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Act, or similar provisions of any federal, state or
local statute, or (iii) which it is determined by final judgment or other final
adjudication that Indemnitee defrauded or stole from the Company or converted to
his or her own personal use and benefit business or properties of the Company or
was otherwise knowingly dishonest.

 

(e)           Settlement Without Consent.  To indemnify the Indemnitee for any
amounts paid in settlement of a Claim effected without the Company’s written
consent.

 

10.          Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

11.          Counterparts.  This Agreement may be executed in one or more
counterparts, including without limitation facsimile counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same instrument.

 

12.          Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect, and whether by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request.

 

9

--------------------------------------------------------------------------------


 

13.          Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless as a part of such action a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action were made in bad faith
or were frivolous. In the event of an action instituted by or in the name of the
Company under this Agreement to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee in defense of such action (including costs and expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action,
unless as a part of such action a court having jurisdiction over such action
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

 

14.          Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, (ii) if sent by facsimile with written evidence of successful
transmission, on the date of such transmission, or (iii) if mailed by domestic
certified or registered mail with postage prepaid, on the third business day
after the date postmarked. Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.

 

15.          Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Nevada for
all purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state courts
of the State of Nevada.

 

16.          Severability.  The provisions of this Agreement shall be severable
in the event that any provision or provisions hereof (including any provision
within a single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

17.          Choice of Law.  This Agreement shall be governed by, and its
provisions construed and enforced in accordance with, the laws of the State of
Nevada, as applied to contracts between Nevada residents entered into and to be
performed entirely within the State of Nevada, without regard to conflict of
laws provisions which would otherwise require application of the substantive law
of another jurisdiction.

 

10

--------------------------------------------------------------------------------


 

18.          Amendment and Termination.  No amendment, modification, supplement,
termination or cancellation of this Agreement shall be effective unless it is in
writing and signed by each party hereto. No waiver of any of the provisions of
this Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

19.          Headings.  The headings of the Sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

20.          Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

21.          No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.

 

22.          Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated, to the extent of such payment, to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts as may be necessary to secure such rights and to enable the Company to
effective bring suit to enforce such rights.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

CYMER, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

17075 Thornmint Court

 

 

San Diego, CA 92127-1712

 

 

Tel:  (858) 385-7300

 

 

Fax:  (858) 385-7100

 

 

 

 

Agreed to and Accepted

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

(name of Indemnitee)

 

 

 

 

 

 

 

 

 

 

 

(address)

 

 

12

--------------------------------------------------------------------------------